          Case 9:21-cv-81505-DMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 1 of 2
.rs a~   (Rev. I0/20) ELSD Revised 02/12/2021                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor su plement the filing and service of pleadings or other papers as reqaired bylaw, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United ~tates in September 1974. is required for the ~~se of the Cleri< of Court for die purpose of mrtiatmg
the civil docket sheet. (SE!'INS7RUCTIONSONA~L,Y'!'PAC,L'UluTH/Si~IJRM.)~It7~IC>E;:Attur~fe}~slIT?Sl~[ndieatC,ilERe-fil~cl(~a~e~13c(4Y.

I. (a)       PLAINTIFFS                                                                                               D~F~NDANTS
                                   Okeelatita Corporation                                                                                      United States Army Corps of Engineers

    (b)     County of Residence of First Listed PlaintifY' palm Beach COUtlty                                         County of Residence of First Listed Defendant
                              (F,XCGP7' IN (L.ti. P/A/N7%!~F CASLiJ)                                                                                (IN U.S. PLAIN7lF!%CAtiESONL,f)
                                                                                                                      NOTE:                     IN LAND CONUEbINATION CASES, USE THE LOCATION OP
                                                                                                                                                THE TRACT OF LAND INVOLVED.
    ~C~    Attorneys (Fh~m Name, Address, n~ud Telephom NurnGe~)                                                      Attorneys ([fKnoia~»)

         See Attachment 1.

(d~ Check County Where Action Arose:                 ❑ ~41AA41-DADE     ❑ MONROG        ❑ 6ROWARD ~ PALM BEACH ❑MARTIN Q ST. LUCIE ❑INDIAN RIVER Q OKEBCH06GG ❑ HIGHI.ANUS


II. BASIS OF JURISDICTION                               (n/a~~~ nn "x^iii o»~ 13ox only)             III. CITIZENSHIP OF PRINCIPAL PARTIES l~~a~~a„ "x"~~~o„~~~.~,>~,•Pla;,,nry)
                                                                                                                 (/%'or Diversity Cases Only)                                       aivd Ovic Box.for l~efenclm~lJ
❑ 1       U.S. Government               ❑3                        Federal Question                                                          PTF       UEF                                              PTA DEF
             Plainxiff                               (U.S. Gorermncnl Nnt n Par•t~)                        Citizen of This Shite            ❑ I       ❑ 1      lucotpornted or P~iucipal Place         ❑ 4       ❑4
                                                                                                                                                               o£ Business lu This State

~    2    U.S. Government              ❑4                           ll iversity                            Citizen of Another State           ❑ 2     ❑ 2      I~reorporated anr/ Principal Place        ❑ 5        ❑ 5
             Def'eudant                              (b~dreate Ci~izcnship nfParries ire Ilan II/J                                                                of Business lu Another State

                                                                                                           Citizen or Subject of a            ❑ 3     ❑ 3      Foreign Nation                            ~    C     ~    6
                                                                                                             Foreign Couut~y
~(V. ]~~,~TjIR~, ~F ~UIZ' lPlnce aro "X" in Oive Bae O~aly)                                             Click here for: Nahire of Suit Code Descriptions
         (;C?~"CRAC i                                t(312'Tti                                                 rcj~~~~.trt~ti~:ir~.~;~t~T~~             i;.~~~tkt~i>rc~~                   OI~ F i G K S1'A'I"ii"S~Eti
❑ 110 Insurance                         PERSONAL INJURY                     PERSONAL INJURY                ❑ 625 Drug Related Se~zwe            ❑ 422 Appeal 28 USC I58             ❑ 375 ~~Ise Claims Act
❑ l20 N[ariue                         ❑ 310 Airplane                      ❑ 365 Personal I~yuq~ -                of Property 21 USC 881         ❑ 423 Withdrawal                    ❑ 376 Qui Tim (3l USC
❑ l30 Miller Act                      ❑ 315 Airplane Product                    Product Liability          ❑ 690 Other                                28 USC 157                        3729 (~))
❑ 140 Negotiable Inshnment                  Liability                     ❑ 367 Health Care/                                                                                        ❑ 400 State Reapportionment
❑ I~0 Reco~~ei}~ ofOveipayment        ❑ 320 Assault, Libel &                    Pharmaceutical                                                     PItC7P7:k{"LY RIGIiTS            ❑ 410 Antitrust
      & Enforcement of Judgment             Slander                             Personal Injury                                                 ❑ 8~6 C:upyrighls                   ❑ 430 Banks and Banking
❑ I51 Medicare Act                    ❑ 330 Federal Employers'                  Product Liability                                               ❑ 830 Patent                        ❑ hS0 Couunerce
                                                                                                                                                ~ 835 Patent —Abbreviated           ❑ 460 Deportation
❑ 152 Recovery of Defaulted                       LiaUiliry               ❑ 3G8 Asbestos Personal                                                   Nety Drug Application
                                                                                    Injury Product Liability                                      840 Tr~dem~rk
         Student Loans                ❑ 340 Marine                                                                                              e 880 Defend Trade Secrets
                                                                                                                                                    Act of 2016
                                                                                                                                                                                    ~

                                                                                                                                                                                    ~
                                                                                                                                                                                        470 Racketeer [ufluenced acid
                                                                                                                                                                                        Comipt OrganizaCions
                                                                                                                                                                                        480 Consmner Credit
         (Excl. Veterans)             ❑ 345 Marine Product                                                              1,:1 E3fJtit                                                      (IS USC 1681 or 1692)
                                                                                                                                                                                        4R5 Telepl~oue Consumer
❑ 153 Reco~~ety of Overpayment                    Liability               PERSONAL PROPERTY                ❑ 710 Fair Labor Stzndards           ❑ 86t HIA(13)Sft)                   ~   Protection Act (TCPA)
      of Veteran's Benefits           Q 350 Motor Vehicle                 ❑ 370 Other Fraud                          Act                        ❑ 862 Black Lung (923)              ❑   490 Cable/Sat TV
❑ IG0 Srod<holders' Suits             ❑ 355 Motor Vehicle                 Q 371 Truth in Lending           ❑   720 Luba/Nlguit. Relations       ❑ s~3 ~iwa~iww ~aos~~~7             ❑   850 Securities/Co~umodities/
Q 190 Other Caivact                         Product Linbilit~,            ❑ 380 Other Persou~l             ❑   740 Railway Labor Act            ❑ 864 SSID Tide XVI                     Exchange
❑ 195 Contract Pruduct Liability      ❑ 360 Other Personal                      Properly Damage            ❑   7~ I Family and Medical          ❑ sus Rst (aos(~))                  ❑   890 Other Statutop~ Actions
❑ (96 franchise                             Igjury                        ❑ 385 Property Dam~ge-                     Leave Act                                                      ❑   891 Agricultural Acts
                                      ❑ 362 Personal Injuq~ -                   Prodact Liability          ❑   790 Other Labor Litigation                                           ❑   893 Gnviroumeutal Matters
                                            n4ed ~4alpracdce                                               ❑   791 Empl. Ret. Inc.                                                  ❑   89> ~reecbm of Information
                                           C'i~'tL RTGfiT5                 ~'I215U~GI{ Pts7~i i~1C)~S               Security Act            F"LD~:IZRLT.IX 5U17-S                       Act
❑ 21U Land Con~emnatiou               ❑ 44U U[her Civil Rights                IiAbeas Corpns;                                            ❑ 870 "faxes (U.S. Plaintiff ❑                 896 Arbitration
❑ 220 Foreclosure                     ❑ 441 Voting                        ❑ 463 Alien Detainee                                                  or Defendant)         ~                 899 Administrative Procedure
                                                                          ~ 5(0 Motions to Vacate                                          871 IRS—Third Party 26 USC                    Act/Re~~iew or Appeal oP
❑ 230 Reut Lease & Ejecunent          ❑ 442 Employu~eut                       Sentence                                                   ~ 7609                                         Ab~ency Decision
                                      ~ 443 Housing/.                                                                                                                 (m„~              950 Consuhitionality of State
❑ 240 "Colts to Laud                                                             Other:                                                                                                 Statutes
                                        Accommod~t~ons
❑ 245 Tort Product Liability          ❑ 445 Amer. w/Disabilities          ❑ 530 Ge~~er~(                     [1i~3(CF{A'fI~N
❑ 290 All Otlier Real Property              Employment                    ❑ 535 Death Penalty         ❑ 4(i2 Naturalization Applicntio~t
                                      ❑ 446 Amer. w/Disabilities          ❑ 540 Mandauuis &Other ❑ 465 Other Immigration
                                            Other                         ❑ 550 Civil Rights                 Actions
                                      ❑ 448 Education                     ❑ 555 Prison Condition
                                                                              560 Civil Detainee—
                                                                          ❑ Conditions of
                                                                              Confinement
V.       ORIGIN               (Mace an ';\" in Onc BoxOn!))
                                                                      d Reinstated      ~    5   Transferred ti'om      ❑ G ~-(ultidistrict     ~     '1 Appeal to
     1    Original       ~   2 Removed     ~ 3 Re-filed [f
                                                                                                                          Litigatio~~                                       ❑   8 nqultidistrict ~q     Remanded 6om
          Proceedm>            6~om State         See VI                or                       •uiotl~er district
                   6                             ~'                                               s yew                   Transfer                       District Judge           Litigation            Appellate Cowt
                               Court             below)                 Reopened                 ~7  ".f)                                                                         — Dir2et
                                                                                                                                                         fro~u Nlagist~.~te
                                                                                                                                                         Judgment                 rile

VI. RELATED/                                 (See instructions): a) Re-tiled Case ❑YES ■ NU                   b) Related Lases OYES C) NU
R~-FYLED CASES                                              •s                                                                     DO I{GT c~n~13 ~ R:

                                             U.S.C. §§ 702, 703, 706; Pub. L. No. 106-541, § 601(h)(5)(A)(1); 42 U.S.C. §4332. Violation of laws cited for failure to address and
VII. CAUSE OF ACTION                         »corporate section 601(h) of the Water Resources Development Act of 2000 in the U.S. Anny Corps of Engineers reservoir.                                                         ~

                                             LENGTH OF TRIAL via T~j/Q days estimated (for both sides to try entire case)

VIII. REQUESTED IN                            ~     CHECK IF THIS IS A CLASS ACTION
                                                                                                               ll EMAND $          Declaratory              CHECK YCS only if demanded in complaint:
     COMPLAINT:                                     UNDER F.R.C.P. 23
                                                                                                                                                         Ji1RY DEMAND:                  ❑Yes           ■ No

ABOVE INFORMATION IS TRUE &CORRECT 1'O THG I3ES7' OF DIY ICNOWLIsDGG
DATE                                          SIGNATURE OP ATTORNC-1' OP RECORD

 August 26, 2021                                                      ~,~~'                  ~ ~'~                                ~m~ ~
                                        __                                          ~                                                                         MAG
                                                                                                                                                                                                                                 -
TOR OF[~'ICF, 11SE ONLY :RECEIPT #                                                                   IFP
Case 9:21-cv-81505-DMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 2 of 2




                                        Attachment 1

    I.(c) Attorneys (Firm Name, Address, and Telephone Number)

    T. Neal McAliley
    Carlton Fields, P.A.
    2 MiamiCentral
    700 NW 1st Avenue, Suite 1200
    Miami, Florida 33136
    Telephone: (305) 530-0050
    Facsimile: (305) 530-0055
    nmcaliley@carltonfields.com

    Charles Throckrnorton
    Carlton Fields, P.A.
    2 MiamiCentral
    700 NW 1st Avenue, Suite 1200
    Miami, Florida 33136
    Telephone: (305) 530-0050
    Facsimile: (305) 530-0055
    cthrockmorton@carltonfields.com
